Case 1:18-cv-24902-KMW Document 9 Entered on FLSD Docket 04/10/2019 Page 1 of 2



                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA

                                   CASE NO.: 18-cv-24902-Williams

  RONALD WADE,

                  Plaintiff,
  v.

  HIBACHI NOODLE BAR INC D/B/A
  HIBACHI GRILL & NOODLE BAR,
  ADEL ABU NASSAR A/K/A
  ADEL ABUNASSAR,

              Defendants.
  __________________________________/

                               RESPONSE TO ORDER TO SHOW CAUSE

         Plaintiff, Ronald Wade, by and through the undersigned counsel, hereby responds to the

  Court’s Order to Show Cause [DE 8] and shows cause as follows:

  1.     On April 2, 2019, a member of Plaintiff’s counsel’s immediate family passed away

  unexpectedly.

  2.     Plaintiff’s counsel is attending the funeral on April 11, 2019 and will have limited access

  to computers and email.

  3.     Although the joint scheduling report and proposed order are a joint responsibility between

  the parties, Plaintiff’s counsel has taken the initiative of preparing and forwarding them to

  Defendants’ counsel for his review.

  4.     Plaintiff’s counsel will file the documents upon confirmation from Defendants’ counsel

  that they are acceptable.

         WHEREFORE, Plaintiff respectfully requests that the Court find good cause.
Case 1:18-cv-24902-KMW Document 9 Entered on FLSD Docket 04/10/2019 Page 2 of 2



                                                Respectfully submitted,

                                                Koz Law, P.A.
                                                320 S.E. 9th Street
                                                Fort Lauderdale, Florida 33316
                                                Phone: (786) 924-9929
                                                Fax: (786) 358-6071
                                                Email: ekoz@kozlawfirm.com




                                                Elliot Kozolchyk, Esq.
                                                Bar No.: 74791

                                       CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that a true and correct copy of the foregoing was electronically filed
  on April 10, 2019 with the Clerk of Court using CM/ECF along with having served all counsel of
  record or pro se parties identified on the service list incorporated herein in the manner specified,
  either via transmission of Electronic filing generated by CM/ECF or in some other authorized
  manner for those counsel or parties not authorized to receive electronically Notice of Electronic
  Filing.

                                                /s/ Elliot A. Kozolchyk
                                                Elliot Kozolchyk, Esq.

  SERVICE LIST

  Richard D. Tuschman, Esq.
  Richard D. Tuschman, P.A.
  8551 W. Sunrise Boulevard, Suite 303
  Plantation, Florida 33322
  Tel: (954) 369-1050
  Fax: (954) 380-8938
  Email: rtuschman@gtemploymentlawyers.com, assistant@gtemploymentlawyers.com

  Attorney for Defendants
